Citation Nr: 1017431	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  89-08 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for a throat disorder, 
to include claimed as secondary to herbicide exposure.  

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include claimed as secondary to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1986 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  Subsequently, the Veteran relocated, 
and the case was transferred to the RO in St. Petersburg, 
Florida.

The Veteran presented testimony before the undersigned 
Veterans Law Judges in August 1995 and July 2007.  
Transcripts of those hearings are associated with the claims 
folder.  

The case was previously before the Board on several 
occasions, most recently in November 2007, when it was 
remanded for additional development.  With respect to the 
issues decided herein, the Board is satisfied that there has 
been substantial compliance with the remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In November 2007, the Board referred the RO to the Veteran's 
statements regarding a headache disability, which had not 
been adjudicated at that time.  The RO was instructed to 
clarify whether the Veteran intended to file a claim for a 
headache disability and to develop the claim, as required.  
Although the Veteran was not contacted about this specific 
claim, he submitted a statement in November 2008, in which he 
"disagreed" with VA's "denial" of his claim for a headache 
disability, as well as for erectile dysfunction and a heart 
condition secondary to service-connected diabetes.  The RO 
responded by denying a claim for service connection for a 
headache disability in a December 2009 supplemental statement 
of the case.  The Veteran was not provided notice of his 
appellate rights in connection with that determination.  


In no case will a supplemental statement of the case (SSOC) 
be used to announce decisions by the agency of original 
jurisdiction on issues not previously addressed in a 
statement of the case.  38 C.F.R. § 19.31 (2009).  The Board 
finds that the claim for service connection for a headache 
disability has not been properly developed or adjudicated.  
The Veteran's November 2008 statement must be construed as a 
reiteration of his claim, since no rating decision has yet 
been issued with which he might disagree.  The Board does not 
have jurisdiction in the matter.  

The  issues of service connection for a headache disability, 
and for erectile dysfunction and a heart condition secondary 
to service-connected diabetes, have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  A chronic throat disorder did not develop in service and 
has not been shown to be otherwise related to service, to 
include Agent Orange exposure.  

2.  A chronic skin disorder did not develop in service and 
has not been shown to be otherwise related to service, to 
include Agent Orange exposure.  

3.  A chronic gastrointestinal disorder did not develop in 
service and has not been shown to be otherwise related to 
service, to include Agent Orange exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a throat disorder 
are not met.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for service connection for a skin disorder 
are not met.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

3.  The criteria for service connection for a 
gastrointestinal disorder are not met.  38 U.S.C.A. §§ 1101, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the present case, the unfavorable AOJ decision that is the 
basis of the appeal was already decided and appealed prior to 
the enactment of the current section 5103(a) requirements in 
2000.  Where, as here, the section 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in no providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  In 
the course of the extended procedural history of these 
claims, the Veteran has been provided adequate notice on 
several occasions, specifically in August 2002, September 
2002, May 2005, and February 2008.  The claims were 
readjudicated in SSOCs in May 2006 and December 2009, which 
provided the appellant with the relevant regulations for his 
service connection claims, including those governing VA's 
notice and assistance duties, as well as an explanation of 
the reason for the denial of the claims.  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his service connection claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on 
other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of his skin and throat disabilities, 
and afforded the appellant the opportunity to give testimony 
before the Board.  

The Board notes that no VA examination was conducted to 
obtain an opinion as to the etiology and severity of the 
Veteran's claimed stomach disability.  In disability 
compensation claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is 
no indication that the disability may be associated with 
military service.  The disability is not of a type that may 
be presumed to be caused by herbicide exposure.  38 C.F.R. 
§§ 3.307, 3.309.  No medical evidence has suggested a causal 
relationship between the current gastric disability and 
exposure to herbicides, and the Veteran has not reported 
continuous symptomatology since the time of his military 
service.  The first occurrence of gastroesophageal reflux 
disease (GERD) noted in his medical records is in 1986, 
nineteen years after separation.  Therefore, VA was not 
required to conduct an examination.

During his August 1995 Board hearing, the Veteran reported 
that he had been treated for his skin disorder at the 
Municipal Hospital in Fajardo, Puerto Rico.  When the case 
was remanded, the RO was instructed to contact the only 
remaining hospital in Fajardo, Hospital San Pablo Del Este, 
and request any records pertaining to the Veteran from 1967 
to the present.  The RO then contacted the Veteran and asked 
him to complete an authorization for release of his records 
from Hospital San Pablo Del Este.  The Board acknowledges 
that the RO misidentified the hospital the Veteran had 
earlier named; however, in his response, the Veteran stated 
that he had only been treated at VA facilities in San Juan 
and Tampa.  In a July 2008 letter to the RO, the Veteran 
stated that he had already submitted the relevant records, 
and it would be futile to search for them at the hospital, as 
the records are maintained there for only 10 years.  The RO 
has obtained all VA treatment records and associated them 
with the claims file.  Therefore, the duty to assist the 
Veteran in this regard is satisfied.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 C.F.R.  
§§ 3.307, 3.309.  Disorders diagnosed more than one year 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 
3.303(d).

The Veteran contends that his claimed disabilities result 
from his exposure to Agent Orange (AO) in service.  It has 
been established that the Veteran was exposed to AO while 
serving in Puerto Rico in November 1966.

When a veteran who has been exposed to AO contracts a disease 
associated with exposure to herbicides (listed in 38 C.F.R. 
§ 3.309(e)) that becomes manifest to a compensable degree 
within the time period specified in 38 C.F.R. § 3.307(a), the 
disease will be considered to have been incurred in service, 
even though there is no evidence of such a disease during the 
period of service.  A veteran who contracts a disease not 
presumed under the regulation to be caused by herbicide 
exposure may still seek to establish service connection by 
offering medical evidence that his disease was actually 
caused by military service, including herbicide exposure.  
Combee v. Brown, 34 F.3d 1039, 1042 (1994).  

Throat Disorder

The Veteran is seeking service connection for a throat 
disorder, characterized as itchiness and extreme thirst, 
which he contends results from exposure to AO. 

Service treatment records indicate that the Veteran reported 
a history of chronic or frequent colds during his pre-
induction physical examination in June 1962, and again at his 
induction physical in May 1965.  During his separation 
physical examination, he reported a history of ear, nose, or 
throat trouble, but no disorders were noted on examination.  
His mouth and throat were specifically found to be normal.  

A private treatment record dated in July 1972 indicates that 
the Veteran was diagnosed with pharyngeal inflammation and 
treated with penicillin.  The claims file contains a letter 
from Dr. A.R.C. received in May 1986, which notes that he has 
treated the Veteran since February 1985.  He reports that the 
Veteran has suffered two viral processes and four episodes of 
pharyngitis, "probably secondary to orange agent."  The 
claims file contains a November 1989 note from Dr. R.N., 
stating that he has treated the Veteran for respiratory 
infection, acute pharyngitis, bronchitis, and asthma since 
1982.  A treatment note from G.N.M., M.D., notes that he 
treated the Veteran for ear infection, throat infection, 
pharyngitis, and dysphagia, between 1977 and 1984.

The Veteran was afforded a VA examination of his nose and 
throat in December 1994.  He reported nasal obstruction, 
daily frontal headaches, and throat malaise with a choking 
sensation.  He had not had ear, nose, or throat surgery.  On 
examination, the nasal turbinates were congested.  There was 
no purulent discharge or dyspnea.  He had enlarged tonsils, 
but the larynx, ear drums, and neck were normal.  He was 
diagnosed with allergic rhinopharyngitis and chronic 
tonsillitis.  

In October 2001, the Veteran was evaluated at a VA surgery 
clinic for complaints of hoarseness, which he reported as 
ongoing for 5 years.  On examination, there was no anterior 
cervical lymphadenopathy, and the oropharynx and posterior 
pharynx were clear.  The nasal septum was midline with 
enlarged, erythematous turbinates.  The nasopharynx was clear 
without masses, and the hypopharynx had no lesions, masses, 
or discoloration.  No polyps were visible.  

During a VA examination in November 2001, the Veteran was 
noted to have a history of GERD with dysphagia.  In December 
2001, he was diagnosed with moderate dysphonia secondary to 
laryngeal hyperfunction and GERD effects, and he began voice 
therapy.  In April 2009, he sought treatment for hoarseness, 
itching and frequent throat clearing.  He underwent a VA 
videostroboscopy voice procedure in April 2009, to treat his 
moderate dysphonia characterized by hoarseness and vocal 
strain.  Although he experienced improved vocal quality 
during the procedure, he was unable to duplicate this 
afterward.  

Pursuant to the Board remand, the Veteran was afforded a VA 
examination of his throat in August 2009.  The examiner 
reviewed the claims file and noted the Veteran's history of 
hoarseness and recurrent tonsillitis.  The Veteran reported 
pain, hoarseness, and itchiness, as well as runny nose and 
frequent throat clearing.  On examination, the true vocal 
cords seemed to move well and no lesions were seen.  There 
was mild erythema and edema of the false vocal cords.  The 
Veteran exhibited moderate hoarseness with good sustained 
voice.  The examiner diagnosed allergic rhinopharyngitis with 
itching and pain in the throat, and recurrent tonsillitis.  
He also diagnosed hoarseness secondary to GERD.  The examiner 
opined that rhinopharyngitis is not related to the Veteran's 
service since no throat disorder was diagnosed in service and 
his throat was normal at separation.  The examiner noted that 
rhinopharyngitis is not a condition that is presumptively due 
to AO exposure, and he was not able to make a direct 
connection between the Veteran's condition and AO.  

After carefully considering the evidence, the Board concludes 
that service connection is not warranted for the Veteran's 
claimed throat condition.  He did not experience any throat 
disorders in service, and although he reported a history of 
throat trouble at separation, no evidence of a disorder was 
found on examination.  Moreover, neither rhinopharyngitis nor 
tonsillitis is a condition which may be presumed to be caused 
by herbicide exposure.  

The Board acknowledges the Veteran's claim that he 
experienced a throat disorder in service and sought treatment 
immediately after separation.  Although no evidence of such 
treatment has been provided, the Veteran is competent to 
describe the symptoms he has experienced that are capable of 
lay observation.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board cannot reject, or find nonprobative, lay 
evidence simply because it is not accompanied by 
contemporaneous medical evidence.  Buchanan, 451 F.3d at 
1331.  However, as a layperson, the Veteran is not competent 
to render a medical diagnosis.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology that is not medical 
in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007) (certain disabilities are not conditions capable 
of lay diagnosis).  Therefore, his testimony alone cannot 
establish that any prior symptoms are related to a currently 
diagnosed illness. 

The AO presumption is not the sole method for showing 
causation and that the Veteran is not precluded from 
establishing service connection with proof of direct 
causation.  See Combee, 34 F.3d. at 1042.  However, the 
Veteran has not submitted sufficient medical evidence to 
suggest or demonstrate that his throat condition was related 
to service or to the AO to which he was exposed.  The Board 
acknowledges that Dr. A.R.C. associated the Veteran's 
pharyngitis with AO exposure in service.  It is noteworthy, 
however, that the doctor provided no rationale for this 
opinion.  A medical opinion that is unsupported and 
unexplained is purely speculative and does not provide the 
degree of certainty required for medical nexus evidence.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, 
the Board finds this opinion less probative than the August 
2009 VA examiner's opinion.  Nothing else in the record 
suggests that the Veteran's throat disorder is causally 
related to AO exposure.  Thus, the preponderance of the 
evidence does not support a finding that the Veteran's throat 
condition is caused by exposure to AO in service.  


Skin Disorder

The Veteran is seeking service connection for a skin 
disorder, which he contends began during service after he was 
exposed to AO.  Service treatment records indicate that he 
sought treatment for a lesion on the inner aspect of his 
lower lip in March 1967.  The etiology of the lesion was not 
determined.  The Veteran presented with a rash on the left 
side of his neck in April 1967.  He was given no medication 
at that time but rather instructed to return the following 
day.  No subsequent treatment is noted, and the Veteran did 
not report any skin disorders during his separation physical 
examination.  

A treatment note from G.N.M., M.D., notes that he treated the 
Veteran for facial rash between 1977 and 1984.
The claims file contains private treatment records dated in 
September 1985, which note a pruritic, papular rash on the 
uncovered areas of the arm for several weeks.  In November 
1985, he was found to have dark-hued skin lesions suggestive 
of lichen planus on the upper and lower extremities and the 
anterior chest wall.  VA treatment records indicate he 
complained of blisters and a rash covering his entire body in 
February 1986.  In March 1986, the Veteran had multiple 
postinflammatory hyperpigmented macules on his arms, legs, 
and trunk, which he reported had first occurred 10 years 
earlier.  The examiner opined that the macules could be 
secondary to foliculitis.  A biopsy specimen from the right 
forearm was found to be consistent with lichen simplex 
chronicus.  A May 1986 letter from A.R.C., the Veteran's 
private physician, states that he has treated the Veteran 
since February 1985 for "permanent dermatosis of unknown 
etiology, probably secondary to orange agent."  

In June 1991, the Veteran sought treatment for pruritic 
lesions on his scalp and gluteal area, which had been present 
for two weeks.  The examiner noted that the lesions were 
hyperpigmented and excoriated.  The Veteran stated that he 
experiences intermittent body rashes.  The diagnosis was 
neurodermatitis.  

The Veteran was afforded a VA examination of his skin in 
December 1994.  He reported a history of itchy skin lesions 
for several years.  On examination, there were multiple 
hyperpigmented and hyperkeratitic nodules and plaques on his 
trunk, forearms, arms and thighs.  The examiner diagnosed 
lichen simplex, chronic, and neurodermatitis.  

VA treatment records dated in November 1997 note that the 
Veteran presented with small red papules in the posterior 
area of his scalp and neck.  He reported that the were 
recurrent and that he had no nodules on any other part of his 
body.  A nursing document dated in that month notes "skin 
intact."   

During a VA examination in November 2001, the Veteran was 
noted to have a history of folliculitis.  A treatment note 
dated in April 2002 indicates that the Veteran was evaluated 
for lesions on his trunk and forearms.  A shave biopsy was 
performed and found to be prurigo nodularis.  He was advised 
to use beclomethasone cream and assured that the lesions were 
benign.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination of his skin in August 2009.  The 
examiner reviewed the claims file and noted that no skin 
disorder was diagnosed at separation.  The Veteran described 
itching lesions on his forearms, posterior neck, right chest, 
buttocks, and upper thighs.  The examiner observed scars on 
those parts of his body, which were not tender or painful.  
On examination, the Veteran had scattered hyperpigmented firm 
nodules on the forearms, buttocks, and upper thighs, as well 
as isolated nodules on the neck and chest.  The examiner 
diagnosed prurigo nodularis and opined that the condition is 
not related to service or to AO.  He noted that the Veteran 
does not have any of the skin conditions which are 
presumptively caused by AO exposure.  He further stated that 
he could not make any direct connection to service, since the 
Veteran's skin was normal at separation.  

Based on the foregoing evidence, the Board concludes that 
service connection for the Veteran's skin disorder is not 
warranted.  Although he was found to have a rash on his neck 
on one occasion in service, it appears from the record that 
this condition was acute and transitory, as no follow up 
treatment is noted.  It appears to have resolved by the time 
of his separation, since his skin was found to be normal when 
examined at that time.  Furthermore, prurigo nodularis is not 
a condition that may be presumed to be caused by exposure to 
herbicides.  See 38 C.F.R. § 3.307, 3.309.

In addition, there is no evidence of continuity of 
symptomatology since service.  The earliest medical evidence 
of a skin disorder is dated in 1986, many years after the end 
of active service.  The Board acknowledges that the Veteran 
claims his skin condition began in service and has continued 
since that time.  He is competent to describe the symptoms he 
has experienced that are capable of lay observation.  See 
Charles, 16 Vet. App. at 374.  The Board cannot reject, or 
find nonprobative, lay evidence simply because it is not 
accompanied by contemporaneous medical evidence.  Buchanan, 
451 F.3d at 1331.  In this case, however, his statements have 
been contradictory.  He did not report a chronic skin 
disorder at separation, and when questioned in 1986 about his 
history of the condition, he stated that it had begun 10 
years earlier.  Furthermore, while the Veteran testified that 
he was treated for a skin condition at a public hospital in 
Fajardo within a few months of separation, he also stated 
that Dr. A.R.C. was the first doctor to treat him for a skin 
condition.  The doctor's letter states that he first treated 
the Veteran in 1985.  These inconsistencies suggest that the 
Veteran is confused about the dates of the treatment he has 
received for his skin disorder.  Given the unreliability of 
these statements, the Board finds the documented medical 
evidence, which shows no skin disorder at separation or for 
many years thereafter, to be more probative as to the time of 
onset of the Veteran's skin disorder.  

The Board acknowledges that Dr. A.R.C. associated the 
Veteran's skin disorder with AO exposure in service.  
However, the doctor provided no rationale for this opinion.  
The opinion is therefore regarded as purely speculative and 
afforded less probative weight than the recent VA 
examination.  See Bloom, 12 Vet. App. at 187; see also 
Prejean v. West, 13 Vet. App. 444 (2000).  Nothing else in 
the record suggests that the Veteran's skin disorder is 
causally related to AO exposure.  Thus, the preponderance of 
the evidence does not support a finding that the Veteran's 
skin condition is caused by exposure to AO in service.  


Stomach

The Veteran is seeking service connection for a stomach 
disorder.  Service treatment records indicate that he was 
admitted to the hospital in November 1966 with complaints of 
lower abdominal discomfort ongoing for 3 days.  He reported 
constant pain with periods of cramping not followed by any 
loose stools.  There was no vomiting, but he admitted to 
slight anorexia for the past 48 hours.  On examination, there 
was generalized lower abdominal tenderness which increased 
with palpation in the right lower quadrant.  Bowel sounds 
were slightly hyperactive, but the remainder of the 
examination was within normal limits.  Laboratory data, 
including blood count, urinalysis, and chest x-ray, were all 
within normal limits.  The Veteran was kept on intravenous 
fluids.  He was asymptomatic throughout his admission, and he 
was discharged to full duty after two days.  During his 
separation physical examination, the Veteran reported a 
history of frequent indigestion.  On examination, no stomach 
problems were noted.  

A VA treatment record dated in February 1986 noted the 
Veteran complained of upset stomach.  The claims file 
contains a November 1989 note from Dr. R.N., stating that he 
treated the Veteran for acute gastroenteritis in 1982.  

The Veteran was afforded a general VA examination in December 
1994.  He had no complaints of stomach symptoms, and no 
stomach disorders were noted.  VA treatment records dated in 
March 1998 note that the Veteran sought treatment for 
epigastric pain and rectal bleeding.  The following month a 
colonoscopy was conducted, in which multiple diminutive 
polyps were found.  A treatment record dated in September 
1998 indicates that the Veteran had colon polyps and 
ulcerative colitis with chronic inflammatory changes.  In 
April 1999, it was suspected that he Veteran had chronic 
diarrhea.  Between April 1998 and January 2001, he was 
diagnosed with and treated for gastroesophageal reflux 
disease (GERD).  The Veteran continued to receive VA 
treatment and medication for GERD thereafter, and he often 
complained of abdominal pain and diarrhea.  

Based on the foregoing evidence, the Board concludes that 
service connection is not warranted for the Veteran's claimed 
stomach condition.  While the evidence establishes that he 
has current epigastric disorders, including GERD, it does not 
establish that any of these conditions is related to service.  
Although he was hospitalized for abdominal pain in service, 
it is noteworthy that the Veteran was asymptomatic throughout 
that hospitalization, clinical findings were within normal 
limits, and no illness was diagnosed.  The record suggests 
that this ailment was acute and transitory, as there was no 
follow up treatment in service.  The Board acknowledges that 
the Veteran reported frequent indigestion at his separation 
physical examination; however, on examination, there were no 
objective signs of a disorder.  No pertinent defects or 
diagnoses were noted.  The Veteran does not report continuous 
symptoms of GERD or other gastric disorder since service, and 
the earliest note of a gastric disorder in the claims file is 
dated in 1982.  Furthermore, GERD is not a condition which is 
presumptively caused by AO exposure.  Nothing in the record 
suggests that the Veteran's current symptoms are related to 
service, to include AO exposure.  Accordingly, the claim must 
be denied.  







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a throat disorder, to include claimed 
as secondary to Agent Orange exposure, is denied.

Service connection for a skin disorder, to include claimed as 
secondary to Agent Orange exposure, is denied.

Service connection for a stomach disorder, to include claimed 
as secondary to Agent Orange exposure, is denied.




			
                M. E. LARKIN                                          
F. JUDGE FLOWERS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


